



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. Davies, 2021 ONCA 695

DATE: 20211007

DOCKET: C69192

Fairburn A.C.J.O., Doherty and
    Watt JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Colton Davies

Appellant

Jessica Zita, for the appellant

Kristen Pollock, for the respondent

Heard and released orally:
    October 5, 2021 by video conference

On appeal from the sentence imposed by
    Justice Amanda J. Camara of the Ontario Court of Justice on December 4, 2020.

REASONS FOR DECISION

[1]

The appellant pleaded guilty to 14 offences
    committed over a 9-month period, ranging from possession of property over
    $5,000 (namely stolen motor vehicles), to operating those vehicles while
    prohibited, to failing to stop for the police, to drug trafficking and firearm
    offences.

[2]

He entered guilty pleas knowing that, together,
    the provincial and federal Crowns would request a total sentence of 46 months
    less time served. On his behalf, duty counsel requested a sentence of 30
    months.

[3]

The appellant was sentenced immediately
    following the conclusion of submissions. He received a global sentence of 46
    months less 672 days of presentence custody, leaving a remainder of 708 days to
    serve.

[4]

The appellant argues that the sentencing judge
    erred in arriving upon this sentence.

[5]

First, he argues that the sentencing judge
    failed to take into account certain mitigating factors. In oral submissions,
    the appellant has focused upon what is described as a failure to provide
    sufficient mitigation arising from the appellants guilty pleas. We do not
    agree. The sentencing judge specifically acknowledged the guilty pleas as a
    factor in mitigation. There is no specific mathematical formula that applies to
    mitigation arising from a guilty plea and there is nothing to suggest that the
    guilty pleas were not taken into account when arriving upon the ultimate sentence.
    Further, in light of the seriousness of the offences and the appellants lengthy
    criminal record, the Crown position on sentence clearly took the guilty pleas
    into account.

[6]

Although not advanced in oral submissions, the
    appellant also contends that the sentence was not properly individualized. This
    submission seems to be related to what is said to be a decision by the trial
    judge not to make an order for counselling. As no submissions were made or
    evidence led as to what counselling would have been appropriate, this ground of
    appeal is without support.

[7]

Third, the appellant argues that the reasons for
    sentence are insufficient. We do not agree. The reasons, which were delivered
    in the immediate wake of submissions, must be read within that wider context.
    They adequately explain the decision arrived upon and are amenable to review.

[8]

Leave to appeal from sentence is granted, but
    the appeal is dismissed.

Fairburn A.C.J.O.

Doherty J.A.

David Watt J.A.


